DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 05/16/2022, are objected to because:
the drawings for the shopping bag and the storage pouch both include figure labeling “Figure 1”.  Each figure should be labeled with its own, unique number; the Examiner suggests the labeling Figure 2, Figure 3, Figure 4, and Figure 5 for each figure of the storage pouch;
the use of “Figure 01” for labeling the “back-stitch” raises an issue of clarity, because the shopping bag is labeled “Figure 1”; the Examiner suggests labeling the back-stitch figure as Figure1A;
the drawings, filed 05/16/2022, appear to be replacements for drawings filed 12/30/2020, 02/12/2021, 03/08/2021, and 12/06/2021, but are missing the words “Replacement Sheet” in the top margin of the drawing sheets;
the drawings should not include descriptive text (e.g., invention titles, continuation of pages or trade names, such as VELCRO).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings, filed 05/16/2022, are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inside pocket pouch with top la measuring the same height and length as the rest of the shopping bag (claim 4), the inside pocket pouch having an open pouch width (claim 4), and two shopping bags folded ad stored inside a storage pouch (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The following guidelines illustrate the preferred layout for the content of the specification of a utility application. These guidelines are suggested for the applicant’s use.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The spacing of the lines of the specification, filed 12/30/2020, is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure, filed 05/16/2022, is objected to because it is not a separate page, it has not been limited to a single paragraph, and is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure, filed 05/16/2022, is objected to because of the following informalities: the “BRIEF DESCRIPTION OF THE DRAWINGS” of each figure in the drawings is missing.  
Appropriate correction is required.

The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in the written description of this application. The term should be accompanied by its generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, filed 05/16/2022, fails to provide an adequate written description of the shopping bag being made of bonded, recycled plastic fibers, as set forth in claim 2.
The specification, filed 05/16/2022, fails to provide an adequate written description of an inside pocket pouch with a top lap measuring the same height and length as the rest of the shopping bag with an open pouch width of 2.05 inches or 5.207 cm.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 1-8, use the invention titles “Triple ‘R’ Non-Woven Polypropylene Foldable Shopping Bag” and “Triple ‘R’ Vinyl Storage Pouch” does not clearly specify the structure which goes into making up applicant’s device.  The structure recited in the claimed must be organized and correlated in such a manner as to present a complete operative device.  The claims must be in one sentence form only.  Note the format of the claims in the patents cited.

Claim 1 is indefinite in that it fails to point out what is included or excluded by the claim language, “I claim that I’m the sole designer”.

In claim 2, the recitation that the “storage pouch” is made of bonded, recycled plastic fibers” contradicts the prior recitation in claim 3 that the “storage pouch” is “vinyl”.  Claim 2 is confusing as to what material the “storage pouch” is comprised of.  For the purpose of examination, the language “made of bonded, recycled plastic fiber” will be considered as directed to the “shopping bag”.

In clam 4, it is unclear if the recitation “open pouch width” is a feature of the previously recited “inside pocket pouch”.  Clarification of the structural relationship between “open pouch width” and the “inside pocket pouch” in claim 2 is requested.

Claim 8 is indefinite in that it fails to point out what is included or excluded by the claim language, “my custom-designed”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2015/0246751 to Spivack et al. (hereafter referred to as Spivack).
Regarding claim 3, Spivack discloses a shopping bag (reusable bag 20) made of non-woven polypropylene (paragraph [0040]).  Spivack further discloses the reusable bag (20)  has a height H2, a length L2, and a width W2. In one embodiment, the height H2 of the reusable bag (20) is between about 10 inches and about 20 inches. In a preferred embodiment, the height H2 of the reusable bag (20) is between about 12 inches and about 18 inches. In a more preferred embodiment, the height H2 of the reusable bag (20) is between about 14 inches and about 16 inches. In a most preferred embodiment, the height H2 of the reusable bag (20) is about 15 inches. In one embodiment, the length L2 of the reusable bag (20) is between about 10 inches and about 18 inches. In a preferred embodiment, the length L2 of the reusable bag (20) is between about 12 inches and about 16 inches. In a more preferred embodiment, the length L2 of the reusable bag (20) is about 14 inches. In one embodiment, the width W2 of the reusable bag (20) is between about 5 inches and about 11 inches. In a preferred embodiment, the width W2 of the reusable bag 20 is between about 7 inches and about 9 inches. In a more preferred embodiment, the width W2 of the reusable bag (20) is about 8 inches. (paragraph [0079]).  Therefore, the reusable bag (20) of Spivack, as discussed above, meets applicant’s claim 3 recitation “Non-Woven Polypropylene Foldable Shopping Bag has a standardized dimension size of 12 inches or 30.48 cm by 14 inches or 35.56 cm by 7 inches or 17.78 cm used at most store chains.”
Regarding claim 5, Spivack discloses a shopping bag (reusable bag 20) made of non-woven polypropylene (paragraph [0040]).  Spivack further discloses the reusable bag can hold various types of purchased items, e.g., frozen food, produce, bread, canned goods, beverages, paper goods, cleaning supplies, shoes, clothing, etc.  (paragraph [0007]).  Therefore, the reusable bag of Spivack, as discussed above, meets applicant’s claim 5 recitation “Non-Woven Polypropylene Foldable Shopping Bag can be used for food or non-food items.”
Regarding claim 6, Spivack discloses a shopping bag (reusable bag 20) made of non-woven polypropylene (paragraph [0040]).  Spivack further discloses bags (10, 20, 30, 40) may include designs, logos, screen printing, heat transfer prints, roller prints, offset prints, etc. (paragraph [0105]). The bags (10, 20, 30, 40) may come in various colors, designs, and sizes (paragraph [0105]).  In one embodiment, the main bag (10) may be one color or have one design while the secondary bags (20, 30, 40) may be another color or have other designs that are different from the main bag (paragraph [0105]).  Therefore, the reusable bag of Spivack, as discussed above, meets applicant’s claim 6 recitation “Non-Woven Polypropylene Foldable Shopping Bag is available in a variety of colors.”
Regarding claim 7, Spivack discloses plural shopping bags (reusable bags 20, 20, 40) made of non-woven polypropylene (paragraph [0040]) and that the reusable bags can be folded and stored in a pocket or compartment (paragraph [0040]).  Spivack further discloses the reusable bags have a dimension size of 12 inches or 30.48 cm by 14 inches or 35.56 cm by 7 inches or 17.78 cm (paragraph [0079]).  It is brought to applicant’s attention that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In this case, Spivack discloses plural shopping bags having the same material and dimensional characteristics as applicant’s shopping bags.  Therefore, Spivack meets applicant’s claim 7 intended use recitation “Non-Woven Polypropylene Foldable Shopping Bags are available with my claims that two folded down Triple "R" Non-Woven Polypropylene Foldable Shopping Bags can foldable down to 6 inches or 15.24 cm by 3.05 inches or 7.747 cm by 1 inches or 2.54 cm to be stored inside the Triple "R" Vinyl Storage Pouch that measure 7 inches or 17.78 cm by 4 inches or 1016 cm by 1 inches or 2.54 cm.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2015/0246751 to Spivack et al. (hereafter referred to as Spivack).
Regarding claim 4, Spivack discloses a shopping bag (main bag 10) made of non-woven polypropylene (paragraph [0040]).  Spivack further discloses shopping bag (main bag 10) has an inside pocket pouch (channel 58; Fig. 5) with top lap measuring the same height and length as the rest of the shopping bag with an open pouch width (Figs. 2 and 5).  However, Spivack discloses the open pouch width (W6) is about 1.25 inches (paragraph [0075]), instead of 2.05 inches or 5.207 cm.  It would have been obvious to a person having ordinary skill in the art of shopping bags before the effective filing date of the claimed invention to make the open pouch width 2.05 inches of 5.207 cm in the Spivack shopping bag, since such a modification would have involved a mere change in the size of a component.  In this case, the component being changed is the width of the open pouch.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,011,898 to Hubbard (hereafter referred to as Hubbard).
Regarding claim 1, Hubbard discloses a foldable, shopping bag (18) along with storage pouch (wallet 1) formed of vinyl (column 3, lines 10-28).  However, Hubbard does not disclose the foldable, shopping bag being made of lightweight, non-woven polypropylene material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use lightweight, non-woven polypropylene material for the foldable, shopping bag in Hubbard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, Hubbard discloses a foldable, shopping bag (18) along with storage pouch (wallet 1) formed of vinyl (column 3, lines 10-28).  However, Hubbard does not disclose the foldable, shopping bag formed from a non-woven polypropylene material of bonded, recycled plastic fibers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a non-woven polypropylene material of bonded, recycled plastic fibers for the foldable, shopping bag in Hubbard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 8, Hubbard discloses a foldable, shopping bag (18) along with storage pouch (wallet 1) formed of vinyl (column 3, lines 10-28). Hubbard discloses the pouch (wallet 1) is carried in the pocket of a person (column 3, lines 63-66), which meets the recitation “Vinyl Storage Pouch can conveniently fit inside an individual's pant pocket, coat, jacket, fanny pack, a woman's purse or back pack.”  However, Hubbard does not disclose the foldable shopping bag being made of non-woven polypropylene material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use non-woven polypropylene material for the foldable, shopping bag in Hubbard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Conclusion
Applicant is duly reminded that a complete response to this Office action must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734